Curia.

We think judge Irving was right in nolding that Schroeder was not indebted within this state. Unless this be so, the case is not embraced by the provisions *606of the statute in question. We cannot presume that the debt upon which Harms proceeded, was contracted in this state. For aught that appears, the debtor was never within our jurisdiction. Could even a resident creditor proceed by attachment here upon a contract made abroad ?
Fitzgerald's case, (2 Caines, 318,) is exactly in point; and has not been overruled or questioned, except so far as it denies the right of a foreign creditor to proceed under the act in any case. Robinson v. Cooper, (6 John. Ch. Rep. 186,) was the case of a foreign creditor proceeding against a debtor resident in this state ; and in Caldwell's case, (5 Cowen, 293,) the foreign debtor had fled to this state, and was concealed here ; and, according to our recollection. there was satisfactory evidence of his being domiciled here, (a)
Supersedeas granted.

 The court, I am sure, considered the debtor domiciled in this state,¡under the circumstances of that case. I reported the case, merelydn reference to the right of a foreign creditor, independent of the question where his debtor is domiciled.